TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00117-CR



                                      Saul Salinas, Appellant

                                                   v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF SAN SABA COUNTY, 424TH JUDICIAL DISTRICT
      NO. 5141, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                 Counsel for appellant Saul Salinas has filed a third motion for an extension of

time to file his brief, asking for ninety days additional time to file the brief. We grant the motion,

extending the deadline to October 21, 2014, but caution counsel that a failure to file the brief by that

day will result in a show-cause hearing or referral to the trial court under rule 38.8. See Tex. R. App.

P. 38.8(b)(4).

                 It is ordered on August 6, 2014



Before Justices Puryear, Pemberton, and Field

Do Not Publish